The appellant is being held in the Jefferson county jail under an indictment charging him with murder in the first degree, the killing of Herbert Kuykendall. On a hearing for bail, under his petition *Page 164 
of habeas corpus, addressed to and heard by Hon. H.P. Heflin, judge of the criminal division of the Tenth judicial circuit of Alabama, he was denied bail, and from such judgment he has appealed to this court.
There are two reasons why this court cannot consider the merits of the petition.
In the first place, the defendant has not perfected an appeal in the case, in that he has failed to file a written statement signed by the defendant or his attorney that the defendant appeals from the judgement, as provided for by section 7 of an act approved February 15, 1919. Acts Ala. 1919, p. 86.
In the second place, if the appeal had been perfected, we would be unable to say that the trial judge had erred in refusing bail, in that the bill of exceptions does not purport to set out all or substantially all of the evidence.
The appeal is therefore dismissed.